Fill in this information to identify the case:

 

McQuillen Place Company, LLC

 

 

Debtor 1

Debtor 2

(Spouse, sf hting)

United Staies Bankruptcy Court for the: Northern _ District of lowa

Case number 19-00507

 

Official Form 410
Proof of Claim 04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

 

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that suppor the claim, such as promissory notes, purchase orders. invoices, itemized staternents of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an atlachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

Identify the Claim

i. Whois the current Amelia Management, LLC

creditor? vere - a -
Name of the current creditor (the person or entily to be paid for this claim)

Other names the creditor used with the debtor

2. Has this claim been ’
acquired from 4 aie A
someone else? Yes. From whom? = i —

3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? {if
and payments to the different)

i ”?
creditor be sent? Amclia Management, LLC

Federal Rule of Name

Bankruptcy Procedure .
(FRBP) 2002(g) [110 Nerth Grand Avc., Suite 300

Name

Number Street - Number ~ Street
Charles City, Inwa 50616

City State ZIP Code City State ZIP Code
847-456-1911
Contact phone Contact phone

Contact email charleythomson@ hotmail.com

Contact email

Uniform claim identifier for electronie payments in chapter 13 (if you use one):

4 Does this claim amend No

iled?
Sie allea (J Yes. Claim number on court claims registry (if known) Filed on

MMO DD iweTry

5. Do youknowifanyone E£} ie
elise has filed a proof O) Yes

Who made the earlier filing?
of claim for this claim? nog

Official Form 410 Proof of Claim page 1

Case 6:20-cv-02041-CJW-KEM Document 12-16 Filed 07/07/20 Page 1of 3
| are 2: ER Information About the Claim as of the Date the Case Was Filed

 

6. Do you have any number [*] No

you use to identify the
debtor?

7. How much is the claim?

& What is the basis of the
claim?

SIs all or part of the claim
secured?

10. Is this claim based ona
lease?

11. Is this claim subject to a
right of setoff?

Official Form 470

(J) Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor: ——

+,030,746,28 — unknown

$ . Does this amount include interest or other charges?

&) No

CO Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c}(2)(A).

 

Examples: Goods soid, money loaned, lease. services performed, personal injury or wrongful death, or credit card.
Altach redacted copies of any documents supporiing the claim required by Bankruptcy Rule 3001(c)

Limit disclosing information thal is entitled to privacy, such as health care information.
Reimbursement tor indemnilication obligations (see guarantees to First Security Bank), eut-ol-pocket advances to Debtor

KJ No

OC) Yes. The claim is secured by a lien on property,
Nature of property:

QC) Real estate. if the claim is secured by the debtor's principal residence, file a Mortgage Proof of Glaim
Allachment (Official Form 410-A) with this Proof of Claim.

C) Motor vehicle

L] Other. Describe:

 

 

 

Basis for perfection: aS bs

Altach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded }

 

Value of property. 5

Amount of the claim that is secured: $

Amount of the claim that is unsecured: $_ _.{The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: $

Annual interest Rate (when case was filed) te

CD Fixed

0 Variable
No
OO) Yes. Amount necessary to cure any default as of the date of the petition. 3
No

Q) Yes Identify the property:

 

Proof of Claim page 2

Case 6:20-cv-02041-CJW-KEM Document 12-16 Filed 07/07/20 Page 2 of 3
12. Is all or part of the claim

entitled to priority under

11 U.S.C. § 507(a)?

A claim may be partly
priority and partly
nonpriority. For example
in some categories, the
law limits the amount
entitled to priority.

The person completing
this proof of claim must
sign and date it.

FRBP 9011(b).

If you file this claim
electronically, FRBP
5005(a)(2) authorizes courls
to establish focal rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to §
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

Official Form 410

E) No

Ud Yes. Check one Amount entitied to priority

O) Domestic support obligations (including alimony and child support) under

 

 

11 U.S.C, § 507(aX1 WA} or (a)(1)(B). 5
QO Up to $3,025" of deposits toward purchase, lease, or rental of property or services for
personal, family, or household use. 11 U.S.C. § S07 (ayi7). Bo
O Wages, salaries, or commissions (up to $13,650") earned within 180 days before the
bankruptcy petition is filed or the debtor's business ends, whichever is earlier. So
11 U.S.C. § 507(a)(4).
() Taxes or penallies owed to governmental units. 11 U.S.C. § 507 (a)(8). So
Q) Contributions to an employee benefit plan. 11 U.S.C. § 507(a)[5) $
C) Other. Specify subsection of 11 U.S.C. § 507(ay__} that applies, 3. _

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

Check the appropriate box:

89 am the creditor.

QO) tam the creditor's attorney or authorized agent.

C) jam the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004,
lam @ guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief (hat the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on date 97/05/2019
MM) DO YY¥Y

AMELIA MANAGEMENT, LLC
By: fs WN lover

~ Signature

  

Print the name of the person who is completing and signing this claim:

Name Charles M. Thomson — _
First name Middle name Last name

Title — _ _ _ = >

Company : 7 as oo — 7 si = i:
Identify the corporate servicer as the company if the authorized agent is a servicer

Address | Ho N. Grand Aves, Suite 300 _ : —— = i -
Number Street

Charles City, lowa 50616

City oo a a “State «ZIP Code

Contact phone viet shel! ! _ Emai charleythomson@ hotmail.com — _

Proof of Claim page 3

Case 6:20-cv-02041-CJW-KEM Document 12-16 Filed 07/07/20 Page 3 of 3
